******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. KOIL D. HOLDER
                (AC 34983)
        DiPentima, C. J., and Robinson and Mihalakos, Js.*
   Argued November 13, 2013—officially released January 14, 2014

(Appeal from Superior Court, judicial district of New
London, geographical area number ten, McMahon, J.)
  W. Theodore Koch III, assigned counsel, for the appel-
lant (defendant).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Mary Jean Kanabis, senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   DiPENTIMA, C. J. The defendant, Koil D. Holder,
appeals from the judgment of the trial court finding him
in violation of his conditional discharge under General
Statutes § 53a-32. On appeal, the defendant claims that
the court permitted him to represent himself without
conducting a proper canvass. We dismiss the appeal
as moot.
  The following facts and procedural history are rele-
vant to our discussion. On April 19, 2011, the defendant
was convicted of threatening in the second degree in
violation of General Statutes § 53a-62, and was sen-
tenced to one year incarceration, execution suspended,
followed by one year conditional discharge. On Febru-
ary 21, 2012, the defendant was arrested and charged
with violation of conditional discharge under § 53a-32.
A hearing was held, and during the adjudicatory phase,
the defendant was not represented by counsel. The
state concedes that the court did not conduct a proper
canvass before it allowed the defendant to represent
himself. During the dispositional phase, however, the
defendant was represented by counsel. Having found
that the defendant violated his conditional discharge,
the court sentenced him to one year incarceration. This
appeal followed.
   While this appeal was pending, the defendant pleaded
guilty, pursuant to the Alford doctrine,1 to criminal vio-
lation of a standing criminal protective order under
General Statutes § 53a-223a.2 The conduct underlying
the plea was the same conduct that served as the factual
basis for the charge of violation of conditional dis-
charge.
   On appeal, the defendant claims that the court failed
to comply with Practice Book § 44-3, and therefore, did
not find a voluntary and knowing waiver of his right to
counsel during the adjudicatory phase of the hearing.
We do not reach this claim, for there is a threshold
issue raised by the state that is dispositive of the appeal.
Specifically, the state argues that because the defendant
pleaded guilty to the conduct underlying the charge of
violation of conditional discharge, his claim is moot.
The defendant responds that his claim is not moot
because it is of constitutional magnitude. We agree with
the state.
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[this] court’s subject matter jurisdiction . . . . We
begin with the four part test for justiciability established
in State v. Nardini, 187 Conn. 109, 445 A.2d 304 (1982).
. . . Because courts are established to resolve actual
controversies, before a claimed controversy is entitled
to a resolution on the merits it must be justiciable.
Justiciability requires (1) that there be an actual contro-
versy between or among the parties to the dispute . . .
(2) that the interests of the parties be adverse . . .
(3) that the matter in controversy be capable of being
adjudicated by judicial power . . . and (4) that the
determination of the controversy will result in practical
relief to the complainant. . . .
   ‘‘The mootness doctrine is rooted in the first factor
of the Nardini test. . . . It is founded on the same
policy interests as the doctrine of standing, namely, to
assure the vigorous presentation of arguments concern-
ing the matter at issue. . . . [T]he standing doctrine is
designed to ensure that courts and parties are not vexed
by suits brought to vindicate nonjusticiable interests
and that judicial decisions which may affect the rights
of others are forged in hot controversy, with each view
fairly and vigorously represented. . . . Indeed, we note
that courts are called upon to determine existing contro-
versies, and thus may not be used as a vehicle to obtain
advisory judicial opinions on points of law. . . .
  ‘‘[A]n actual controversy must exist not only at the
time the appeal is taken, but also throughout the pen-
dency of the appeal. . . . When, during the pendency
of an appeal, events have occurred that preclude an
appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot.’’ (Citations omitted; internal quotation marks
omitted.) State v. Preston, 286 Conn. 367, 373–74, 944
A.2d 276 (2008).
   The question asked in this appeal has been answered
by our Supreme Court. In State v. McElveen, 261 Conn.
198, 218, 802 A.2d 74 (2002), the court stated: ‘‘[T]he
defendant is seeking review of the trial court’s determi-
nation that he violated probation by virtue of his crimi-
nal conduct on August 26, 1998. By admitting to that
very conduct by virtue of his guilty plea and the resul-
tant judgment of conviction of attempted robbery in
the third degree . . . the defendant has eliminated the
controversy before the court. Accordingly, this appeal
is moot.’’ (Citation omitted.) The holding in McElveen
was reiterated in State v. Singleton, 274 Conn. 426, 439,
876 A.2d 1 (2005): ‘‘Where, subsequent to a finding of
violation of probation, a defendant is criminally con-
victed for the same conduct underlying the violation of
probation, his appeal from that judgment of violation
of probation is rendered moot because there is no
longer any live controversy about whether he engaged
in the conduct for which his probation was violated.’’3
  Both McElveen and Singleton involved, as the defen-
dant points out, challenges to findings of violation of
probation on insufficiency of evidence grounds and not
constitutional grounds. We see nothing in the language
of either case to limit their holdings to challenges of
insufficiency of evidence. Furthermore, the defendant
has provided no authority to support a different inter-
pretation. A fair reading of McElveen and Singleton
reveals that the focus of inquiry is not on the type of
challenge raised but on the underlying conduct later
admitted. See State v. McElveen, supra, 261 Conn. 218;
State v. Singleton, supra, 274 Conn. 439. Thus, the defen-
dant’s conviction for the same conduct that served as
the factual basis for his charge of violation of condi-
tional discharge ended the live controversy. See id.
Accordingly, we do not reach the merits of his claim
and conclude that this appeal is moot.
   The appeal is dismissed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless.’’ (Internal quotation marks omitted.)
State v. Pentland, 296 Conn. 305, 308 n.3, 994 A.2d 147 (2010).
  2
    The defendant did not appeal this conviction, and the time for filing an
appeal has expired.
  3
    We recognize that McElveen and Singleton arose from violations of
probation and not, as in this case, a violation of conditional discharge. For
purposes of this appeal, this is a distinction without a material difference.